 1 MCGREGOR W. SCOTT
   United States Attorney
 2 CAMERON L. DESMOND
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:17-CR-00205 GEB
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                         v.                           [PROPOSED] FINDINGS AND ORDER
14   GRANT NOTT,                                        DATE: February 22, 2019
                                                        TIME: 9:00 a.m.
15                               Defendant.             COURT: Hon. Garland E. Burrell, Jr.
16

17                                               STIPULATION
18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and
19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order, this matter was set for status on February 22, 2019.
21          2.     By this stipulation, defendant now moves to continue the status conference until April 5,
22 2019, and to exclude time between February 22, 2019, and April 5, 2019, under Local Code T4.

23          3.     The parties agree and stipulate, and request that the Court find the following:
24                 a)      The government has represented that the discovery associated with this case
25          includes over 300 pages of documents and recordings. All of this discovery has been either
26          produced directly to counsel and/or made available for inspection and copying.
27                 b)      Counsel for defendant desires additional time to discuss this discovery with the
28          defendant as well as conduct investigation into facts and law that could affect sentencing.

      STIPULATION REGARDING EXCLUDABLE TIME              1
30    PERIODS UNDER SPEEDY TRIAL ACT
 1                c)      Counsel for defendant believes that failure to grant the above-requested

 2         continuance would deny him/her the reasonable time necessary for effective preparation, taking

 3         into account the exercise of due diligence.

 4                d)      The government does not object to the continuance.

 5                e)      Based on the above-stated findings, the ends of justice served by continuing the

 6         case as requested outweigh the interest of the public and the defendant in a trial within the

 7         original date prescribed by the Speedy Trial Act.

 8                f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 9         et seq., within which trial must commence, the time period of February 22, 2019 to April 5,

10         2019, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

11         T4] because it results from a continuance granted by the Court at defendant’s request on the basis

12         of the Court’s finding that the ends of justice served by taking such action outweigh the best

13         interest of the public and the defendant in a speedy trial.

14 / / /

15 / / /

16 / / /

17 / / /

18 / / /

19 / / /

20 / / /
21 / / /

22 / / /

23 / / /

24 / / /

25 / / /

26 / / /
27 / / /

28 / / /

      STIPULATION REGARDING EXCLUDABLE TIME              2
30    PERIODS UNDER SPEEDY TRIAL ACT
 1          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5   Dated: February 20, 2019                                MCGREGOR W. SCOTT
                                                             United States Attorney
 6

 7                                                           /s/ CAMERON L. DESMOND
                                                             CAMERON L. DESMOND
 8                                                           Assistant United States Attorney
 9
10   Dated: February 20, 2019                                /s/ Jerome Price
                                                             Jerome Price
11
                                                             Counsel for Defendant
12                                                           GRANT NOTT

13

14

15
                                           FINDINGS AND ORDER
16
            IT IS SO FOUND AND ORDERED.
17
            Dated: February 20, 2019
18

19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME              3
30    PERIODS UNDER SPEEDY TRIAL ACT
